United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-4020
                        ___________________________

                            United States of America

                             lllllllllllllllllllllAppellee

                                          v.

                              Jeremiah Wroblewski

                            lllllllllllllllllllllAppellant
                                   ____________

                    Appeal from United States District Court
                        for the North District of Iowa
                                ____________

                            Submitted: May 13, 2013
                              Filed: May 24, 2013
                                  [Published]
                                 ____________

Before SHEPHERD, ARNOLD, and MELLOY, Circuit Judges.
                          ____________


PER CURIAM.

      Jeremiah Wroblewski admitted to having violated several conditions of a term
of supervised release imposed as part of his sentence for possessing a firearm and
ammunition after having been convicted of a misdemeanor crime of domestic
violence, see 18 U.S.C. §§ 922(g)(9), 924(a)(2). The district court revoked his
supervision and sentenced him to 12 months' imprisonment followed by 24 months
of supervised release. Mr. Wroblewski appeals, challenging a special condition of
his supervision.

       At his revocation hearing, Mr. Wroblewski admitted, inter alia, to a curfew
violation that was discovered when his girlfriend called the police and accused him
of assaulting her. Although he denied assaulting his girlfriend, and the district court
did not make a finding on this matter, Mr. Wroblewski acknowledged that he was not
home – in violation of his curfew – when the police came to his apartment to retrieve
his girlfriend's belongings. Police officers, who interviewed Mr. Wroblewski's
girlfriend two days after the alleged assault, noted in their reports that she had marks
on her face consistent with her account of the incident. Upon revocation, the district
court ordered as a special condition of supervision that Mr. Wroblewski have no
contact with his girlfriend and her family. Mr. Wroblewski appeals, contending that
this special condition is more restrictive than necessary and not reasonably related to
the sentencing goals set out in 18 U.S.C. § 3553(a).

       District courts have wide discretion in imposing conditions of supervised
release, "so long as the conditions meet the requirements of 18 U.S.C. § 3583(d)."
United States v. Richart, 662 F.3d 1037, 1056 (8th Cir. 2011) (internal quotation
marks and citation omitted), cert. denied, 132 S. Ct. 1942 (2012). Section 3583(d)(1),
in turn, requires the conditions to be "reasonably related" to certain sentencing factors
in § 3553(a): "the nature and circumstances of the offense," the defendant's "history
and characteristics," and several factors related to the goals of sentencing -- "the need
for the sentence" to deter criminal conduct, to protect the public from further crimes
of the defendant, and to provide the defendant with necessary training, medical care,
and other correctional treatment. See Richart, 662 F.3d at 1056; 18 U.S.C.
§§ 3583(d)(1), 3553(a). In addition, a condition of supervision must "involve[] no
greater deprivation of liberty than is reasonably necessary" to serve the above goal-
related factors. 18 U.S.C. § 3583(d)(2).

                                          -2-
        In imposing the disputed condition, the court considered Mr. Wroblewski's
"history of domestic violence against women and his violence against others" – that
is, "the history and characteristics of the defendant," -- and sought "to keep him from
getting into further trouble," which would "afford adequate deterrence to criminal
conduct" and "protect the public from further crimes of the defendant." See 18 U.S.C.
§§ 3583(d)(1), 3553(a)(1), (a)(2)(B), (C). We think it highly relevant that
Mr. Wroblewski's initial term of supervised release was imposed on him as part of a
sentence for possessing a firearm and ammunition after being convicted of domestic
violence, and at least one of his supervised-release violations was related to an
altercation with, if not an assault on, his girlfriend. We believe that the supervised
release condition prohibiting Mr. Wroblewski from having contact with his girlfriend
is reasonably related to the relevant sentencing factors and is not a "greater
deprivation of liberty than is reasonably necessary" to protect the public and deter
future criminal behavior. See 18 U.S.C. §§ 3583(d)(2), 3553(a)(2)(B), (C).
Accordingly, we discern no abuse of discretion in this restriction.

        We conclude, however, that prohibiting Mr. Wroblewski from contacting his
girlfriend's family is not reasonably related to the relevant sentencing factors and is
more restrictive than necessary. The record shows no problematic instances
involving Mr. Wroblewski and his girlfriend's family and offers no indication of the
extent of their relationship; the district court did not explain why prohibiting contact
with the family would help prevent future harm to anyone. And the prohibition
against Mr. Wroblewski contacting his girlfriend proscribes his using the family
members as intermediaries to contact her upon his release: The court's order provides
that he "shall have no contact during [his] ... term of supervision with [his girlfriend]
... in person or by a third party."

      Affirmed in part, reversed in part, and remanded.
                      ______________________________



                                          -3-